7 a a,
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 1of53

Fill in this information to identify your case:

  

Unjted States Bankruptcy Court for the:
i . J 7
ti € District of f (axl d QL

_ Case number (if known):

BEC 22 2020

Chapter you are filing under:
Chapter 7 : Clerk. US. Bankruptcy Cour
(J Chapter 14 : Middle Distist of Florida

C) Chapter 12 vigipn
Q Chapter 13 Cy Check if this is an
amended filing

    

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name A
v
Write the name that is on your fo
government-issued picture + (LO ly hy -
identification (for example, iprene fo First name
your driver's license or oO che { [ ge
passport). Middle name —_ Middle name
Bring your picture “WEY
Last name

identification to your meeting
with the trustee.

Last name 9

Suffix (Sr., Jr., Hl, 1)

Suffix (Sr., Jr, HH)

 

2. All other names you
have used in the last 8

Chel Q S |

 

 

 

 

 

 

 

Fipetname , : First name
years Kerbre | e
Include your married or Middle name Middle name
maiden names. Lit CU
Last name Last name
LK AX
ore _) First name
echeo\
Middle name Middie name
~<€ast name \ Last name
3. Only the last 4 digits of G ( A O ( f
your Social Security XXX XK = —L. RK OK
number or federal OR OR
individual Taxpayer
Identification number 9x x Ox - x -

_ (TIN)

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 2 of 53

Debtor 1

First Name

wlan Rachelle Due

iddle Name

5
Last Name _/

Case number ( mown)

 

_ 4 Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

re have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EN

Business name

EN

EN

 

5. Where you live

AQLQ AGA p\uew,

Number Street

if Debtor 2 lives at a different address:

Number Street

 

 

 

yD

Peden ton, rl 242964

City r State ZIP Code City State ZIP Code
Y\ loaack ee

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

Nurnber Street

 

 

 

 

 

 

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

wr Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 3 of 53

 

 

! Ro |
Debtor 4 \ . ‘ A CS Sy ells e€ \ Due MA Case number (# sown

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Official Form 101

 

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

t# Chapter 7

() Chapter 11
C) Chapter 12
() Chapter 13

(11 will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C} | need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Official Form 103A).

C} | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

RENo
Cl Yes. district When Case number __
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
MW No
QC) Yes. Debtor Relationship to you
District When Case number, if known,
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY

Jaro. Go to line 12.
(] Yes. Has your landlord obtained an eviction judgment against you?

J No. Go to line 12.

LY Yes. Fill out Jnitia! Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 4 of 53

Debtor 1

 

Case number (7 mown,

Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor 2¥fWo. Go to Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code, and
are you a small business
debtor or a debtor as
defined by 11 U.S.C. §
1182(1)?

For a definition of smaii
business debtor, see
11 U.S.C. § 101(51D).

Official Form 101

LJ Yes. Name and jocation of business

 

Name of business, if any

 

Number Street

 

 

City State ZiP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A)})
C) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(J Stockbroker (as defined in 11 U.S.C. § 101(53A))

() Commodity Broker (as defined in 11 U.S.C. § 101(6))

CI None of the above

ff you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
choosing to proceed under Subchapter V so that it can set appropriate deadiines. \f you indicate that you
are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

lo. lam not filing under Chapter 11. /
U2 No. fam filing under Chapter 11, but lam NOT a smail business debtor according to the definition in
the Bankruptcy Code.
(J Yes. fam filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy
Code, and | do not choose to proceed under Subchapter V of Chapter 11.
(J Yes. tam filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

Voluntary Petition for individuals Filing for Bankruptcy page 4
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 5of53

Debtor 1 Case number (# known),

 

Flere Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own orhave any O)No
property that poses or is .
alleged to pose athreat | “Yes. Whatis the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any

property that needs : . a a O \ i . a |
immediate attention? If immediate attention is needed, why is it needed? i< f atk | Cake 7 Eley { cecal

5 co ; ,
perishable & 0 OM lock blew s tL Au Wa hs Ya Pablem WN

that must be fed, or a building Ki Tehen ,

that needs urgent repairs? :
at needs urgent repairs Where is the property? 4% Pa FA¢9 th Hee, iw:
Nu 1s

 

 

Street

 

Kraclento vy H. Facog

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 6 of 53

Debtor 1 (Ve rO l, a Rec he ( o (ken

First Name «_yiddle Name~

Zags Explain Your Efforts to Receive a Briefing About Credit Counseling

~ Case number (7 mown,

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

GA received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion. Oh Mos

Attach a copy of the certificate and the payment tAete
plan, if any, that you developed with the agency. « ;

LI} | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(2 | certify that ! asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

CJ 1 am not required to receive a briefing about
credit counseling because of:

Q) incapacity. {| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Ll] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q2 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CJ I received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Ot received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(2 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(} 1 am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after I
reasonably tried to do so.

U Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 7 of 53

Debtor 1 Case number (@ mown),

 

Answer These Questions for Reporting Purposes

 

: 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
LJ No. Go to line 16b.
& Yes. Goto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(J No. Go to line 16c.
C} Yes. Go to fine 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

17. Are you filing under

Chapter 7? CI No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after faves. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and No

administrative expenses

are paid that funds will be CI Yes

available for distribution
_ to unsecured creditors?

 

1-49 Q) +,000-5,000 (al 25,001-50,000

 

 

18. How many creditors do g
you estimate that you 50-99 (2 5,001-10,000 (2 50,001-100,000
owe? (J 100-199 UI 10,001-25,000 (J More than 100,000
oo nce, foe) 200-999 usepnunvnee
19. How much do you (J $0-$50,000 LE $41 ,000,001-$10 mittion LJ $500,000,001-$1 billion
estimate your assets to = (() $50,001-$100,000 LI $10,000,001-$50 million (2 $1,000,000,001 -$10 billion
be worth? 3275100,00-$500,000 (2) $50,000,001-$100 million C2 $10,000,000,001-$50 billion
$500,001-$1 million (3 $100,000,001-$500 million (J More than $50 billion
20. How much do you (J $0-$50,000 LJ $4 ,000,001-$10 million {3 $500,000,001-$1 billion
estimate your liabilities © (© $50,001-$100,000 CI $10,000,001-$50 million L $1,000,000,001-$10 billion
to be? $100,001-$500,000 (C2 $50,000,001-$100 miltion Q $10,000,000,001-$50 billion
C} $500,001-$1 million (J $100,000,001-$500 million CJ More than $50 billion

Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. i understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

i request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can resuit in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S. §§ 152, 1341, 1519, and 3571.

    

   
 

 

| mm Cc) sy
x(n Ke eX
Signature of Debtor 1 i of Debtor 2
Executed on |. Ox BOLO Executed on

MM / DD /YYYY MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 8 of 53

 

 

Debtor 1 Case number (a tron,

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

if you are represented by
an attorney, you do not To be successful, you must correctly file and handie your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be abie to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

O1 No

{Aves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C2 No

jalves

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
lo

U Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

|

   

x

 

 

Signature of Debtor

| A senatve of Debtor 2

Date [X03 BwQO Date
MM/DD /YYYY MM/ DD /YYYY

Contact phone Contact phone

 

 

cettprone FU// « F) g. 47A0O Cell phone

Email address COG v

 

  

OfyEmail address

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 9
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 9 of 53

Fill in this information to identify your case:

Debtor 1

 

Middie'Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for thef }| del , if ee District of Flec d ihe

Case number (J Check if this is an
{if known) amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

aa Summarize Your Assets

 

 

Your assets
Value of what you own
4. Schedule A/B: Property (Official Form 106A/B) Pt E®
1a. Copy line 55, Total reat estate, from Schedule A/B ..c..ccccscesccsssessessessessecssesseneessessessssssessssseucsscrsessoassensuenssevetanesanenvusenenes $ ff
. .
1b. Copy line 62, Total personal property, from Schedule A/B oo .i.ccccecceesceessescoceneceesnsvacueessentsnsaneesenessecensrenseeseneasssnesstecrese g > | 4 a. OS
1c. Copy line 63, Total of all property on Schedule A/B oo.ccccecccccccssssescecsesssesssesssessecsssensssressvesreerenseevenssaveninanaensnsntnastaneessees HO. 5) 14 3.05] f

 

 

 

Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ Ue S 3 i. 4
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) O-

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/E oo... ccesccscecccceeeeeceresees $ -

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule EYF o.oo ceeeseereneeeee +3 Zz

 

 

Your total iabitities | / a7 (E4, es]

 

 

 

Summarize Your Income and Expenses

4. Schedule |: Your income (Official Form 1061) oN gp
Copy your combined monthly income from line 12 of Schedule | $ Ate a 7

5. Schedule J: Your Expenses (Official Form 106J)

os . on - mee
Copy your monthly expenses from line 22c of Schedule J ooo.o. ccccccccccccccccccessscersecceccacecsvarsccavesssenscepsesevarasusercesencescsevenvarecavsesse $ Q /. ? D aN 3 >

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 10 of 53

Debtor 1 Case number (¢ known),

 

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

aq Yes

7. What kind of debt do you have?

iA Your debts are primarily consumer debts. Consumer debts are those “Incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8}. Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C} Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14,

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

Total claim
From Part 4 on Schedule E/F, copy the following:
Lo
9a. Domestic support obligations (Copy line 6a.) 5 S
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ .
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ <I
9d. Student loans. (Copy line 6f.) 5
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ “YY
priority claims. (Copy line 6g.}
. per
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + ty

 

9g. Total, Add lines 9a through 9f. 5

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

 

 
 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 11 of 53

Fill in this information to identify your case and this filing:

Debtor 1 Cn ks N Koc he \ le rae
/

First Name : Maidle Name Last Name
~ é
Debtor 2 ‘

(Spouse, if fling} First Name Middie Name Last Name

_
Wad. ‘ .
United States Bankruptcy Court for the: | j \ A Ac {i € District of t lo { cA OL

Case number

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a Separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

 

Describe Each Residence, Building, Land, or Other Reai Estate You Own or Have an interest In

1. Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

C] No. Go to Part 2.

Lyes. Where is the property?

i ?
What is the property? Check ali that apply. Do not deduct secured claims or exemptions. Put

 

 

  

“ . i+4-f " . , a Single-family home the amount of any secured claims on Schedule D:
wa. CLE { 2 AG tH pug tile wo eg ngs Creditors Who Have Claims Secured by Property.
A rc pad (1 Duptex or multi-unit building
Sifeet address, if available, or other description
1 Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? —_ portion you own?
age ’ Ce,

on S179 S18 E USR, 5

on f..
4 . . a ef g ( investment property
2 Tae | ey oe VE | C) timeshare Describe the nature of your ownership

State ZiP Code 0 on interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

m 4 HOME

 

Who has an interest in the property? Check one.

YN" Onl itvee $A debtor 1 only
County = CI Debtor 2 only
C) Debtor 1 and Debtor 2 only C3 Check if this is community property

(C1 At least one of the debtors and another (see instructions)

Other information you wish to adda this item, such as i
property identification number: 47 OF © "] (O00

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

4.2. 5 anit bu utcte Creditors Who Have Claims Secured by Praperty.
Street address, if available, or other description 5 Duplex or mult unit building
Condominium or cooperative Current value of the Current value of the
LW Manufactured or mobile home entire property? portion you own?
J Land 5 5
C2 Investment property
. (2 timeshare Describe the nature of your ownership
City State ZIP Code Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Cl Debtor 1 only
County C) Debtor 2 only
(J Debtor 1 and Debtor 2 only CJ Check if this is community property
tall At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
8720-bk,09292-MG
Debtor 1 C1 avieloe ele W) Do

Last Name

First Name"! idle Nanve

i

1.3.

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number Here. «00.02... ccccsssneeucscneeenessecerevssenecceuseuneeecneeeenevstegsaecenstsenaseeaees >

Describe Your Vehicles

Doc1 Filed 12/22/20 Page 12 of 53

What is the property? Check all that apply.
tf ' Single-family home

Q Duplex or multi-unit building

(1 condominium or cooperative

(J Manufactured or mobile home

CJ Land

CJ investment property

CJ Timeshare

other

 

Who has an interest in the property? Check one.

_ , Debtor 1 only

CI Debtor 2 only

(J Debtor 1 and Debtor 2 only

(2) At teast one of the debtors and another

Case number i crown),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5. 5
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Q Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

LI No
Yes KL
3.4. Make: I s ota,
Model: ViXiuS
Year: Da © | 8

Approximate mileage: a ii, ag, ». 00

Other information:

Wire

 

If you own or have more than ane, describe here:

3.2. Make:
Model:
Year.
Approximate mileage:

Other information:

 

 

Official Form 106A/8

Who has an interest in the property? Check one.
i@ Debtor 1 only

(2 Debtor 2 only

LJ Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

( Check if this is community property (see
instructions)

Who has an interest In the property? Check one.
CI] Debtor 1 only

J Debtor 2 only

CJ Debtor 1 and Debtor 2 only

LJ Atleast one of the debtors and another

CJ Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exernptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ Dy aa a1 vt, [ny 427 00

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 
Debtor 1

33. Make:
Modet
Year:
Approximate mileage:

Other information:

  

 

i

 

3.4. Make:
Model:
Year:

Approximate mileage:

 

Other information:

i
5

 

 

Who has an interest in the property? Check one.

(J Debtor 1 only

J Debtor 2 only

(J Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

J peter 1 only

C} Debtor 2 only

(J Debtor 1 and Debtor 2 only

(CJ At least one of the debtors and another

(2 check if this is community property (see
instructions)

Doc1 Filed 12/22/20 Page 13 of 53

A Case number (# mown)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Ano

2 Yes

4.1, Make:
Modet:
Year:

Other information:

 

}

 

If you own or have more than one, list here:

4.2, Make:
Model:

Year:

 

Other information:

|

  
 

 

Official Form 106A/B

Who has an interest in the property? Check one.

(3 Debtor 4 only

LI} Debtor 2 only

(2 pebtor 1 and Debtor 2 only

(2 At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 4 only

LD Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

Cl check if this is community property (see
instructions)

Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

scence > BLO 44 /. 00

 

 

page 3

 
0 92-N1GW Doc1 Filed 12/22/20 Page 14 of 53

Debtor 1 Case number oF mown},

   

—_—

Describe Your Personal and Household Items

 

. ag Current value of the
Do you own or have any legal or equitable interest in any of the following items? portion you own?

Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
QC) No = se _
Bhyes. Describe......... Re ¢ $3 COCO. OD
9) Ex GH te, Stowe, Waerd oan 4. Kite hein |
7. Electronics Us Aree

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

CI No
a Yes. Describe..........

ATV + | Stare | [ LAYtoy d pivitey [cell phewe é fA
8. Collectibles of vaiue

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
CJ] No

ves. Deseribe.......... Books a - a - | | $ MO: 00

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

0

C] Yes. Describe... . . . i a . - $ po

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
°

aN. Describe.......... § Ee xm

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

fd. No ae ce a coe 2

Proce wy oth s 4 Shaeg REE

12, Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

CQ) No . .

. a % = |
ies. Deseribe........... Evucy At \s Uridn. iva 6 bene WA Bur. Cams
13.Non-farm animals 5 “ ‘ A a r/

Examples: Dogs, cats, birds, horses

QC) No cee cone we Ann
Jel Yes. Describe........... | Dow po LR Cats , ee re - | a | $Y OD. OO

14. Any other personal and household re you did not sey list, including any health aids you did not list

CJ No

Pomme. Ea? Mach

 

15. Add the dollar value of all of your entrids from Part 3, including any entries for pages you have attached
for Part 3. Write that number here oo... ccc cescsssssscsesssseassessssuncusssossvessensssuecesnscesusensanesnevsssunessisestseipsusesussesivassesestieessseesaceeceneesece >

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 
Case(8?20-pk-0 292 MGM Doc1 = Filed 12/22/20 Page 15 of 53

 

  

 

Debtor 1 . Case number (7 trown),
iddle Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16,Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CJ) No

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cl No
iy VOS oes Institution name:
, Chose Tonv DOr 06
17.4. Checking account: Was-z aM Ko $ A OO ’
17.2. Checking account: LA S te Cote t Wwionr— $ [ lo ( je © O
17.3. Savings account: CG Vier qe iwi re $ Oi, a)
17.4. Savings account: Lis E Crd + ete $ Qf, OF
17.5. Certificates of deposit: $
17.6, Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
i Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
A No Name of entity: % of ownership:
CJ Yes. Give specific 0% % $
information about 0%
HNOM Were cence ° %
9

 

Official Form 106A/B Schedule A/B: Property page 5

 
Y Fase 82 8120-b te Vb MEW) Doc1 Filed 12/22/20 Page 16 of 53

Debtor 4 \. {i Oo sarang Woc ve \ MAKE An Case number (7 sown,
First ae Naat * _
y

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiabie instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

No

J Yes. Give specific _ Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b)}, thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LJ No
Sal Yes. List each
: account separately. Type of account: Institution name:
401(K) or similar plan: _ So
Pension plan: mat SP $ l CCL ,O0O
IRA: $
Retirement account: UX SG e S $ LY g i Uf
Keogh: Boo
Additional account: % +a te ok E orrales 3 LUO i (o |
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (eleciric, gas, water), telecommunications

companies, or others

a No

i Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: 3
Other: $

23. Annuities (A contract for a periadic payment of money to you, either for life or for a number of years)
A No
i 7 issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property page 6

 
 

(' Case 8} Dky0929°- MG Doc1 Filed 12/22/20 Page 17 of 53
Debtor 1 cool { rene 2 VIC Case number ( inown)

First Name <_) Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

26. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No

CJ Yes. Give specific
information about them... -§$

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

Jf No

CI] Yes. Give specific
information about them...” $

27. Licenses, franchises, and other general intangibles
Exampies: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

no

(J) Yes. Give specific
information about them. ... $

Money or property owed to you? Current value of the

portion you own?
De not deduct secured
claims or exemptions.

28. Tax refunds owed to you

Jd No

Q) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. oo...

Federal: $
Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Bno

CI Yes. Give specific information.............

 

 

Alimony: $
Maintenance: $
Support: $
"Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
A No
L Yes. Give specific information. ....0.0.....,
$

Official Form 106A/B Schedule A/B: Property page 7

 
jase 8:20-k-09292-MGWA. Doc 1 Filed 12/22/20 Page 18 of 53
Debtor 1 eA 2 Ly al oche lle Hhe ] Case number a ssown
Last Narne ora

hhadle Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renier’s insurance

J No

a Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:

of each policy and list its value. ..
Hey phage. Home Evaney S Cas diy A, Dusey $ —
“(Repiag eiment Ces r)

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life Insurance policy, or are currently entitled to receive
property because someone has died.

No
“) Yes. Give specific information. ............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Jd no

LJ Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Jd No

Cl Yes. Describe each claim. on

35. Any financial assets you did not already list

JA no

C) Yes. Give specific information........... $

 

 

 

36. Add the dollar value of alt of your entries from Part 4, including any entries for pages you have attached 2 ° OS |
for Part 4. Write that number here > } 28 5 t

 

 

| pares | Describe Any Business-Related Property You Own or Have an interest in. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
jf No. Ga te Part 6.
CJ Yes. Go to fine 38.

Current value of the

portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
(3 No
Cl Yes. Describe.......
3

39. Office equipment, furnishings, and supplies
Examples: Business~elated computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

O Yes. Describe....... 5

Official Form 106A/B Schedule A/B: Property page 8
{ fase ieee Doc1 Filed 12/22/20 Page 19 of 53
Debtor 1 . AA) LY, NOL HKHEWEe, ? WEA Case numer i# inowni

ame Last Narre

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

OQ Yes. Deseribe....... $
41. Inventory
I No

CI Yes. Describe....... $

42. Interests in partnerships or joint ventures

(3 wo

CI Yes. Describe....... Name of entity: % of ownership:

oe §
%
% $

ca

43. Customer lists, mailing lists, or other compilations
OQ No
(J Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A})?
C] No
( ves. Describe........

44. Any business-related property you did not already list
L No
CJ Yes. Give specific

 

information _........

 

 

 

A ff Bm w

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here wes >

 

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Qwn or Have an interest In.
if you own or have an interest in farmland, list H in Part 1.

 

No. Go to Part 7.
CJ Yes. Go to line 47.

46. Ano own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
LJ No
CD VS ooo ccccccccccsssssseeee
$

Official Form 106A/B Schedule A/B: Property page 9
fase 8:4 59. PM 24 2-MGW Doc1 Filed 12/22/20 Page 20 of 53
‘ac Lun >, Case number (¢ known}

ate Name

Bebtor 1

 

48. Crops—either growing or harvested

L] No

C] Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

CJ No

51. Any farm- and commercial fishing-related property you did not already list

CL] No
I Yes. Give specific

information. ............ $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here »

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
) No

C] Yes. Give specific $
information. ............

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here > s CP

 

 

 

List the Totals of Each Part of this Form

55, Part 1: Total real estate, line 2 sevvtaetinerinernnunetaninettntinetisstinissiuneasistissnsuninaganesnees > §$ (79. & [00

56. Part 2: Total vehicles, line 5 slA,437, 00
57. Part 3: Total personal and household items, line 15 $ G TF C C i C C

58. Part 4: Total financial assets, line 36 s3I139. 06 4S

 

 

59.Part 5: Total business-related property, line 45
60. Part 6: Total farm- and fishing-related property, line 52

61.Part 7: Total other property not listed, line 54

 

62. Total personal property. Add lines 56 through 61. 0000.0...

 

(
S
VW»

\

63. Total of all property on Schedule A/B. Add line 55 + fine 62.0000... ccc sccsecsecoscecersnecucrucceesecsesecsareseutetseserscasevevane $ i

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 21 of 53

Fillin this information to identify your case:

Debtor 1 \ 3% h o 1) ee Ae
Last

‘rst Name Middie Name e

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

fj 7 4
United States Bankruptcy Court for the: j Yad a €/_ District of Flo mag’

Case number U2 Check if this is an
(if known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific doliar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

w You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/Bthat you claim as exempt, fill in the information beiow.

Brief description of the property and line on Current value of the © Amount of the exemption you claim Specific laws that allow exemption

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption. flO I De
Schedule A/B § NOWESTEAD

Brief 7 <D. Lt ) <a 66 6 0d

description: 46 xX | As f BK

Line from CJ 100% of fair market value, up to

Schedule A/B: 4 any applicabie statutory limit

Brief

description: 5 Os

Line from ( 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description, §©§ ———————— $§.__..St—i‘i—i‘it«‘CONS

Line from (2 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
No
LJ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
CG} No
Cl Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of & {

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 22 of 53

Fill in this information to identify your case:

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

United States Bankruptcy Court for the:

Case number . wos
(tf known} (J Check if this is an

amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
o) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
JA Ves. Fill in all of the information below.

 

List All Secured Claims
Column A Column 8 Column C

2, List all secured claims. if a creditor has more than one secured claim, list the creditor separately amountofclaim . Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, fist the other creditors in Part 2. Bo not deduct the that supports this portion
As much IOC list.the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
roa WVIOCeGan)y OY Q 53 peas OM
( >. OSE. Ay (A ; MV. rn, Describe the property that secures the claim: $ 7 7 g > 7, 2g | 12, ¥ 7S §

Credifors Name ~

“TOO ha DELS Lone.

 

 

 

 

 

 

Number
i_kK uy - (g 1G 4 4 “AS of the date you file, the claim is: Check all that apply.
a Contingent

\ \ ‘Ve 2h, Cor Loe Tl ay O Untiquidated

City Slate ZIP Code © Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
@ Debtor 1 only ja An agreement you made (such as morigage or secured
C2 debtor 2 only car loan)
() Debtor 1 and Debtor 2 only [2 Statutory lien (such as tax lien, mechanic's fien)
CI Atleast one of the debtors and another (2 Judgment tien from a tawsuit

C other {including a right ta offset)
C1 Check if this claim relates to a

 

community debt SO fon
Date debt was incurred /}4g,20, 2010 Last digits of account number (/ “7 (/ AU .
L 22| Describe the property that secures the claim: $ $ s

 

 

Creditors Name

 

 

 

 

Number Street i a
As of the date you file, the claim Is: Check afl that apply.
Q Contingent
© Unliquidated
City State ZIP Code ©} disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1) Debtor + only C1 An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
C2 bebtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien}
(J Atleast one of the debtors and another {) Judgment lien from a lawsuit

(J Other (including a right to offset}
Ol] Check if this claim relates to a
community debt

Date debt was incurred _ bast 4 digits: of account number __ a

Add the dollar value of your ‘entries in Column A on this page. Write that 3 number here: | $4 £32. 53)

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of

 
Case 8:20-bk-09292-MGW__Doc1_ Filed 12/22/20

Fill in this information to identify your case:

Page 23 of 53

my
Debtor 1 ( arolu A
s)

First Mame

Debtor 2
(Spouse, if filing) Fast Name

United States Bankruptcy Court for the: Nad ak le District of f lox i cd Cu

 

(J Check if this is an

Case number

 

 

 

 

(if known) amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/45

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. tf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Ciaims

 

1. Do any creditors have priority unsecured claims against you?

JA No. Go to Part 2.

Q Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

21

 

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code
Who incurred the debt? Check one.

(] Debtor 4 only

C} Debtor 2 only

C] Debtor 1 and Debtor 2 only

(2 At least one of the debtors and anoiher

(] Check if this claim is for a community debt

is the claim subject to offset?

LI No
C1 Yes
[2.2 |

Priority Creditor’s Name

 

Number Street

 

 

City State
Who incurred the debt? Check one.
CQ Debtor 1 only

CJ Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

( Check if this claim is for a community debt

ZIP Code

Is the claim subject to offset?
No
CJ ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpriority
amount

Last 4 digits of account number § $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

C2 unliquidated

LI] disputed

Type of PRIORITY unsecured claim:

UJ Domestic support obligations
(J Taxes and certain other debts you owe the government

CJ claims for death or personal injury while you were
intoxicated
J other. Specify

 

Last 4 digits of accountnumber gg $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
a Contingent

CJ Untiquidated

Q Disputed

Type of PRIORITY unsecured claim:
O) Domestic support obligations
(J Taxes and certain other debts you owe the goverment

C claims for death or personal injury while you were
intoxicated

C other. Specify

 

page tof_

 
 

ide Name Last Name

vente (Casitas 8: Abi <QO2PRMGW ) De per 1 Filed 12/22/20 Page 24 of 53

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?
[3 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not fist claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

ET Rave \Giuy

 

 

 

eet 215 PO Ory HW
Con cennd ' C Cs 4 Sad

Who incurred the debt? Check ane.
Debtor 1 only

(3 Debtor 2 only

(2 Debtor 4 and Debtor 2 only

(2 Atteast one of the debtors and another

() Check if this claim is for a community debt
Is the claim subject to offset?

mm No
(2 Yes

 

priority Creditor’s Name

“\eesiva, Qa “Aes aon
El. 3447 G

WAG Ww Rl a
City pA pe" State ZIP Code *

+O

Number

 

Who incurred the debt? Check one.
Xr Debtor 1 only

Q} debtor 2 only

(] Debtor 1 and Debtor 2 only

C2) Atleast one of the debtors and another

C Check if this claim is for a community debt

Is the claim subject to offset?
No
C ves

ET Oucee

Nonpriority Creditors Name

0. Rox

Number <r

3
Litlinetorn 9
City 2 wo

Oreck 2 a) a
(1aAe@o

VE

"Stale

| g ZHO
"ZIP Code

Whg incurred the debt? Check one.
Debtor 1 only

L) Debtor 2 only

(J Debtor 1 and Debtor 2 only

(2 At teast one of the debtors and another

(J Check if this claim is for a community debt

Dre claim subject to offset?
No

CJ Yes

Official Form 106E/F

Last 4 digits of account number ie) L Gg {

 

Schedule E/F: Creditors Who Have Unsecured Claims

Tota! claim

Last 4 digits of account number oO a aL

When was the debt incurred? 0 [

 

As of the date you file, the claim is: Check ail that apply.

QO Contingent
O untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ student loans

] Obligations arising oul of a separation agreement or divarce
that you did not report as priority claims.

LY debts to Pension & of profit-sharing plans, and other similar debts

(& other. Specify _( Mot lectinn 5. LX S_ TNC,

 

When was the debt incurred? 2.75) by

As of the date you file, the claim is: Check all that apply.

QO Contingent
C} unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ student loans

ag Obligations arising out of a separation agreement or divorce
that you did not report as priority clairns

oe to pension or profit-sharing plans, and other similar debts
«if? j .
Gther. Spesify_ Cc? | lec 44 pyn $

Last 4 digits of account number © ft 4A &
When was the debt incurred? et 2 Q bee 2072

$s A COCO, OO

As of the date you file, the claim is: Check all that apply.

a Contingent
(Q unliquidated
Q) oisputed

Type of NONPRIORITY unsecured claim:

CJ Student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(2 Debis to pension or profit-sharing plans, and other similar debts
JE other. Speciy OED yt gy de cl

page__ of
Debtor 1

Case 8}
rh

‘20-t b-Q9292-MGW, DB

~ddidde Name Last Name

‘ax 6

a

1 Filed 12/22/20 Page 25 of 53

Case number (# own;

aa
om Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

44

 

 

asso! af gel

 
 

Lic,

  

ct Lins, 4 cmtin 2
Street wy

Sw _ (tn Apu CCE. ZiO

State 7 ZIP Code

334

1901 Ss
 Jlan bation , Fi
Who incurred the debt? Check one.

Debtor 1 only

{) Debtor 2 only

C1 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this claim is for a community debt

is the claim subject to offset?

No

 

 

 

 

luted

Official Form 106E/F

 

 

CJ Yes
a

iy \

le CPi) ei

oo Creditor 's Name

—F *S 7
Or Boe Flew
i Street

IB 27D

State ZIP Code

C hhanlett= , Ncw
Who incurred the debt? Check one.
Ja debtor 1 only

“U Debtor 2 only

C} Debtor 1 and Debtor 2 only

(J At least one of the debtors and another
Q) Check if this claim is for a community debt

fs the claim subject to offset?

No
C} ves

Q 4
On \ vk.

Nonpfiorily Creditors Name

CO. Boye 4LS\
Cco\, Ssoreco on aie Tw. (O\97

City 2iP Code

Who Incurred the debt? Check one.

Debtor 1 only
Q) pebtor 2 only
() pebtor 1 and Debtor 2 only
( Atleast one of the debtors and another

C] Check if this claim is for a community debt
Is the claim subject to offset?

No
CQ ves

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number XH 4s CS & $ & 8 5 4 j g

When was the debt incurred? RO [ [

As of the date you file, the claim is: Check all that apply.

Q Contingent

outed
D

isputed
Type of NONPRIORITY unsecured claim:

(J student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

debts to pension or ponshanng plans, a and other similar debts
ALi ened. Uprene et.

 

Os

. . o

Last 4 digits of account number “7 ZO

Y

When was the debt incurred?

i

As of the date you file, the claim is: Check ail that apply.

Q Conlingent
(9 Untiquidated
(3 Disputed

Type of NONPRIORITY unsecured claim:

3 Student foans

‘< Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

( Debts to pension or profit-sharing plans, and other similar debts
iA Other. Specify Or1eOn gy rhe. A al g A

$7

Last 4 digits of account number By i Lt
When was the debt incurred? BC ) { le

As of the date you file, the claim is: Check all that apply.

QO Contingent
| Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

J student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

M other. SpecityC¢2 | Petiou ¢ AEFAT (ve.

page __ of
Debtor 1

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

4]

 

 

 

 

 

 

Official Form 106E/F

  
 

Doc1_ Filed 12/22/20 Page 26 of 53

Se NUMDET (F wiowny

Your NONPRIORITY Unsecured Claims — Continuation Page

 

awd Cred

Nonpglority Creditor's Name —

2, Po QBALOD
av? etree Mi AZAD

ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
LY Debtor 2 anly
(2 Debtor 4 and Debtor 2 only
( Atieast one of the debtors and another

(CJ Check if this claim is for a community debt

Is the claim subject to offset?

A wo

1 ves

 

Nonoriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

(2 Debtor 1 only

(2 Debtor 2 only

(J Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

CQ Check if this claim is for a community debt

is the claim subject to offset?

CI] No
(J) Yes

 

Nonpriority Creditors Name

 

Number Street

 

City Stale Zip Code

Who incurred the debt? Check one.

C) debtor 1 only

Q) pebtor 2 only

Q) Debtor 1 and Debtor 2 only

( Atteast one of the debtors and another

(] Check if this claim is for a community debt

Is the claim subject to offset?

CO) No
C) ves

Total claim

Last 4 digits of account number oO a & 2
When was the debt incurred? 25Te LO 4

As of the date you file, the claim is: Check all that apply.

$4, B982.9/

ty Contingent
CJ unliquidated
Disputed

Type of NONPRIORITY unsecured claim:

Student loans
QO Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
debts to pension or profit-sharing plans, and other similar debts
Other. Specifyfyuclt ley returned ‘
—T sy
LTwes a-“léivon ,
Last 4 digits of account number ee $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

a Contingent
UI unliquidated
(2 disputed

Type of NONPRIORITY unsecured claim:

LJ Student foans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

Cd other. Specify

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

a Contingent
Qj Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

student foans

QO Obligations arising oui of a separation agreement or divorce that
you did not report as priority claims

C3 Debts to pension or profit-sharing plans, and other similar debts

CJ other. Spacify

Schedule E/F: Creditors Who Have Unsecured Claims page __ of
Debtor 1

  

MCW. Doci Filed 12/22/20. Page 27 of 53

number (7 known}

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Fi navy CN cel

Name

Oc Boy ABSIOS

Number

Street

cy ‘

L&R €CO\ jy weve. SH Lwhich entry in Part 1 or Part 2 did you list the original creditor?

Line u | of (Check one): at Part 1: Creditors with Priority Unsecured Claims
(2 Part 2: Creditors with Nonpriority Unsecured Claims

 

Last 4 digits of account number oO DRX 1

 

 

 

 

 

WWnnea Coli s VAN 5 y39
City State ZiP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
ee
unl hy Vv Onu Pu WK Line “Lyd\of (Check one): JAPart 1: Creditors with Priority Unsecured Claims
Number Street CQ) Part 2: Creditors with Nonpriority Unsecured
14 WwKkivee Springs Xd. Ciaims |
any Vie Cod | Et i oe L? ni Last 4 digits of account number Of G lf
rt State ie

On which entry in Part 1 or Part 2 did you list the original creditor?

 

‘Cool ling | Ceol ling

Line Gi y of (Check one): Part 1: Creditors with Priority Unsecured Claims

 

Number

?
LGC! me G) ls th COC Cop. AiO Claims

() Part 2: Creditors with Nonpriority Unsecured

 

 

 

y lan te tran. E {, 3°73 ag Last 4 digits of account number 43 S &
City P State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name \ . at
re aN t 1) @ Line 4 * @of (Check one): Part 1: Creditors with Priority Unsecured Claims
Number Street

dos

Net St

> 4 714 GS Last 4 digits of account number ie, 4 Lo t

Part 2: Creditors with Nonpriority Unsecured
Ciaims

 

Leesh ucg, Fb

 

 

 

 

 

 

 

 

 

 

 

 

City ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): (2 Part 4: Creditors with Priority Unsecured Claims
Number Street (] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
_ Sty... a atete AIP Code . a sosouon
Qn which entry in Part 1 or Part 2 did you list the ¢ original c creditor?
Name
Line of (Check one): 2 Part 1: Creditors with Priority Unsecured Claims
Number Street (1 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
_ City State FP CGE ope oe va a —
iene On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): (1 Part 1: Creditors with Priority Unsecured Claims
Number Street " . se
C} Part 2; Creditors with Nonpriority Unsecured
Claims
ay Sins FIP Code Last 4 digits of account number

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims page __ of

 

 
Middle Name. Last Name

nme (Cacalgage oRRmRRzERMCW Rend Pleo 1azze0, Pape 20 ot 8

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6a. Domestic support obligations

6b. Taxes and certain other debts you owe the
government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other, Add ail other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

8b.

6c.

Gd.

6e.

6f.

6g.

6h.

Gi.

6).

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

 

 

Total claim
$ Ie,
5 6
+s oT
Total claim
5 Oo
s_ GT
s

+322, 407,324

 

 

BX, 201.22,

 

 

page _of
 

 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 29 of 53

Fill in this information to identify your case:

Debtor _6ANO LAY
cd

irst Name

Debtor 2
{Spouse Hf filing) First Name

 

United States Bankruptcy Court for the: Y

ree mumber (J Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else fo report on this form.
CJ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Cade
2.3

 

Name

 

Number Street

 

City State ZIP Code
24

 

Name

 

Number Street

 

City State ZIP Code
25

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 4d

 

 
 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 30 of 53

  
   
  

 
  
 

Fill in this information to identify your case:
’ ral oy R hel 2 Oi AC Ly
nane wy vw  MiddieName a” Last Name

Oo J
Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

We { . . oye ee
United States Bankruptcy Court for the:| hi da ly District of [ l it AGL

Case number

(if known) ( Check if this is an
amended filing

   

Debtor 1

 

 

 

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possibie. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

No
C} Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and temiories include
Arizona, California, Ildano, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

No. Go to fine 3.
CI Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

No

CJ Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State Z2'P Code

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Coiumn 2: The creditor to whom you owe the debt

Check ail schedules that apply:

 

 

3.1 i as

 

 

 

C] Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
J Schedule E/F, line
Number Streei OQ Schedule G, line
oy State ZIP Cade
3.2
< L} Schedule D, line
ame
(Schedule E/F, line
Number Sireat LJ Schedule G, line
City State ZIP Code
3.3
5 CJ Schedule D, line
ame
C} Schedule E/F, line
Number Street (1 Schedule G, line
City State ZIP Cade

 

Official Form 106H Schedule H: Your Codebtors page 1 of |

 
<

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 31 of 53

Fill in this information to identify your case:

Debtor 1 Cave Roche lle | ues

iy
FirstName ._) Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Wid le district of £ ida

Case number Check if this is:
(if known)
(J An amended filing
Qa supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 wy DDT YY
Schedule I: Your Income 41245

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

a Describe Employment

1. Fillin your employment .
information. Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job,

 

attach a separate page with
information about additional Employment status (} Employed U Empioyed
employers. “$8 Not employed LJ Not employed
Include part-time, seasonal, or
self-employed work.

Occupation

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

sar Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ © $
3. Estimate and list monthly overtime pay. 3. +4 O + $
4. Caiculate gross income. Add line 2 + line 3. 4. $ oO $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 32 of 53

Debtor 1 Case number (7 knows,

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse

Copy line 4 here... eeeecee’ Saessecseenecasssesecsscateateneeatseteveeeeensoeeaeens Dd. § C $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Sociat Security deductions 5a. $ dD $
5b. Mandatory contributions for retirement pians 5b. §$ © $
5c. Voluntary contributions for retirement plans 5c. § Dv $
Sd. Required repayments of retirement fund loans 5d. $ 0 $
5e. Insurance Se. §. v $
5f. Domestic support obligations 5f. $ 0 $
5g. Union dues 5g. $ 0 $
5h. Other deductions. Specify: sh. +g UV + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d +5e +5f+5g+4+5h. 6. $ O $
7. Calcutate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 9 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ —) $
monthly net income. 8a.
8b. Interest and dividends 8b. § w $ oe
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 9) $
settlement, and property settlement. 8c.
8d. Unemployment compensation ad. $ © $
~- 8e. Social Security Be. 3 fA UH 10 = ¢$

 

8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

 

 

 

 

Specify: sf $$ $
— 8g. Pension or retirement income 8g. $§$ ByaH a 05 $
8h. Other monthly income. Specify: 8h. +§ _ +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ nce $
10. Calculate monthly income. Add line 7 + line 9. i <q
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.| & DT 5+] 8 = 6

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

 

Specify: 1.+* $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. if = cd
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. s S494
Combined

monthly income

No.
Yes. Explain:

 

ke expect an increase or decrease within the year after you file this form?

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 33 of 53

Fillin this information to identify your case:

-—_ hax A me Neghelll e- [ue y | Check if this is:

 

(Soon. fling) Pasi Nome (J An amended filing

“ m (2 A supplement showing postpetition chapter 13
United States Bankruptcy Couat for the: L sd le District of 7 Slate expenses as of the following date:

eer um 7 OD) YY
Tt,

 

 

 

Official Form 106J
Schedule J: Your Expenses 42115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

 

 

ae ‘Describe Your Household

 

1. Is this a joint case?

YaKNo. Go to line 2.
(2 Yes. Dees Debtor 2 live in a separate household?

 

 

 

 

 

 

() No
Q Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
dependents?

2, Bo you have nts x No Dependent’s relationship to Dependent's Does dependent live
Do not list Debtor 1 and (I Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent... nce g

No
Bo not state the dependents’
names. O Yes
LJ No
9 Yes
C2 No
(I ves
CI No
C2 Yes
UJ No
C3 ves
3. Do your expenses include BAN

expenses of people other than
yourself and your dependents? ©] Yes

‘ GZ Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as. of a date after the bankruptcy is filed. Hf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule i: Your income {Official Form 1061) Your expenses
4, The rental or home ownership expenses for your residence. Include first mortgage payments and _ s S11: Se 2
any rent for the ground or lot. 4.
if not included in line 4:
4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter's insurance 4p §.
4c. Home maintenance, repair, and upkeep expenses 4c. $ mo OO. OC
4d. Homeowner's association or condominium dues 44. §

Official Form 106J ’ Schedule J: Your Expenses page 1

 
oe PON MEY

Debtor 1 Cog ne ‘eel ve\\e Dex

10.
1am

12.

13.
14,

18.

16.

V2.

18,

19.

»

Additional mortgage payments for your residence, such as home equily loans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services
6d. Other. Specify.

Case number yt ameny

 

. Food and housekeeping supplies
. Childcare and children's education costs
. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

insurance. ..
Do not include insurance deducted from your pay or indluded in lines 4 or 20.

15a, Life insurance

15b. Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 4

17>. Car payments for Vehicle 2
17c. Other. Specify:

17d. Other. Specify:

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |. Your income (Official Form 106).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in Sines 4 of 5 of this form or on Schedule f: Your income.

20a. Morigages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's Insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

fu

22 #

~

=

15a.
48b.
15c.
18d.

16.

TTa,
7b.
Ve.

ta.

18.

49.

Your expenses

 

 

$
3
§

tf

f ff tf &

am 28 ff fF t

page 2

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 35 of 53

 

 

Debtor 4 CEES ly aA Ne che lhe. { ) rey Case number (aroun)
First Name Siodic Name Last Narnc
21. Other. Specify: 21, #5

 

22, Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b.
22c. Add line 22a and 22b. The result is your rnonthly expenses. 22c.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly incame) from Schedule 1. 23a.

23b. Copy your monthly expenses from line 22c above. 23b.

 

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net incame. 23.

 

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

hv.

Cl Yes. Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 36 of 53

Fill in this information to identify your case:

Debtor 1

 

Debtor 2

 

(Spouse, if filing) First Name Middie Name
¢

4 by wo.
United States Bankruptcy Court for the: \ Yk al le District of 4 le Ir ol GQ

Case number
(if known)

 

 

CJ Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or imprisenment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 7519, and 3577.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No

QO] Yes. Name of person , Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

y

x ono’ was Ls | Jats ~ x

 

 

Signature of Debtor’ y Signature of Debtor 2
Date [ n OC? 20>%0 Date
MM/ DD / YYYY MMi DD J YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 37 of 53

Fill in this information to identify your case:

Debtor 4

Debtor 2

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the: \ tha dc le z_ District of

Case number

Middie Name

Last Namd

A lorida ,

 

(if known)

 

 

Official Form 107

 

C) Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. ff two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

C) Married
jot married

2. During the last 3 years, have you lived anywhere other than where you live now?

No

CJ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

 

Number Street

 

 

 

 

 

City State ZIP Code
Number Street
City State ZIP Code

 

 

 

 

Dates Debtor1 Debtor 2: Dates Debtor 2
lived there tived there
CJ same as Debtor 1 CJ] same as Debtor 1
From From
Number Street
To _ To
City State ZIP Code
Q} Same as Debtor 1 Q Same as Debtor 1
From From
Number Street
To To

 

 

City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and ternitories include Arizona, California, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
re Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

Explain the Sources of Your income

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 38 of 53

“

Debtor 1 (¢ aval, in Roc helle iD “ey

First Name » Middie Name

Case number (7 mown,

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

lo
C) Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
yyyY

For the calendar year before that:
(January 1 to December 31, )
YYYY

Sources of income
Check all that apply.

OQ Wages, commissions,
bonuses, tips

QO Operating a business

Q Wages, commissions,
bonuses, tips

QQ Operating a business

Q Wages, commissions,
bonuses, tips

Q Operating a business

Gross income

(before deductions and
exclusions)

$

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royaities; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of income
Check all that apply.

a] Wages, commissions,
bonuses, tips

a Operating a business

Q Wages, commissions,
bonuses, tips

C) Operating a business

Q Wages, commissions,
bonuses, tips

Ql Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

$0

Cl Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,

)

 

YYYY

For the calendar year before that:
(January 1 to December 31, )
YYYY

Official Form 107

 

Sources of income
Describe below.

 

Gross income from
each source

(before deductions and
exclusions)

Sources of income
Describe below.

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Gross income

(before deductions and
exclusions)

$

 

Gross income from
each source

(before deductions and
exclusions)

$__

oe

page 2
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 39 of 53

Case number (7 mown}

Debtor 1

 

List Certain Payments You Made Before You Filed for Bankruptcy

 

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
Cl No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to line 7.

CJ Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

No. Go to line 7.

CJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditors Name Q Mortgage
QO Car
Number Street Credit card

CJ Loan repayment

 

Q) Suppliers or vendors

 

City State ZIP Gode CY other

 

 

$ $ CL) Mortgage
Ci car
CJ credit card

Creditors Name

 

Number Street

C} Loan repayment

 

Q Suppiiers or vendors

 

 

 

 

 

 

City State ZiP Code CI other
$ $ Cim
ort

Creditors Name gage

QO) car
Number Street CQ creait card

a Loan repayment

) Suppliers or vendors
City State ZIP Code CD other

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 3

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 40 of 53

Debtor 4 (\ ven (uy VW Kec se \\o Dex Case number (7 nown;
Firktthame Last Name ~~ SN

idle Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

v0

C] Yes. List all payments to an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
- $ $
Insider's Name
Number Street
City State ZIP Code
$ $
insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

 

 

 

 

 

 

No
(] Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditor's name
insider's Name $ $
Number Street
City State ZIP Code
$ $ _—
Insider's Name _

 

Number  Sireet

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 41 of 53

Debtor 1 (W ocsha Rac he Me Dees

Case number (7 mown),
_ ide Name

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.
Q) No
J& Yes. Fill in the details.

Nature of the case Court or agency

Status of the case

 

cnet Midland fuuding Le Desgute fom 2012 — [QA Incbiciol Civ curt” pening
CJ on appeal

£01 Poy Zoo

 

sbsanceol (“ch ba bh Shut Overy NOT Repaicty

 

 

 

 

 

umber reel CO conctuded
SL rem. ‘6 on Number Street
Case number Crd OYAOV. & § 5490 le
2O\ (eC CZ8AR — Martence. Kereoueat Siete ZIP Gode
Case title. Ah vous h Seay’ s ‘ Soon Name (J Pending
QO on appeal
Number Street Qj Concluded
Case number _
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreciosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

qa No. Go to line 11.
(J Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
Creditor's Name $
Number Street Explain what happened
(Property was repossessed.
{J Property was foreclosed.
(2 Property was garnished.
City State ZIP Code LJ Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditors Name
Number Street
Explain what happened
L) Property was repossessed.
{J Property was foreclosed.
ay SS SE (2 Property was garnished.
(1 Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 5

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 42 of 53

Debtor 1 Case number (mown).

 

11. Within $90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
Yes

mse List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Tro

C) Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person ; the gifts
Person to Whom You Gave the Gift $_
$

 

 

Number Street

 

City State ZiP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

 

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 43 of 53

( on
Debtor 1 ¢ WO ls. VY R hy Ile Dues Case number ¢¢ snow)

First Name ape Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
# Yes. Fillin the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$ ___
Charity’s Name
$

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

dhons

(3 Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone
you consuited about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

fw
Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
: transfer was

: Person Who Was Paid made

: Number Street $

$

 

City State Z'!P Code

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 44 of 53

Debtor 1 Cel bon | 4 \ Case number (7 know)
First Name )- Name Last

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to heip you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

ee
Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
— $
City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do pot include gifts and transfers that you have already listed on this statement.
hrc
C} Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZiP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 45 of 53

First Name e Name
oa

Debtor 1 LN ( Lad | \\p Duy Case number (7 inown,
Last Name

19. Within 10 years before you fiied for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

fr
Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust TT

 

 

 

elaeem List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

_ 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
| closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

oO
Cl Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX—___ CO checking $
Number Street CI savings

OQ Money market

 

Q Brokerage

 

City State ZIP Code QQ Other

XXXX-_ CI checking $
Q Savings

 

Name of Financial institution

 

Number Street tl Money market
a Grokerage

 

Q Other.

 

City State ZIP Code

7) you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuabies?

No
QO] Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
(2 No
Name of Financial Institution Name O Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 
 

Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 46 of 53

Debtor 1 ano, K chielke i =“ Case number (¢ known)
Kame Last Name

 

First sme ie

22. as you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

No
Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
: have it?
CJ No
Name of Storage Facility Name | Yes
Number Street Number Street

 

GityState ZIP Code

 

City State ZIP Code

ata encn Identify Property You Hold or Control for Someone Else

| 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
lo
() Yes. Fill in the details.
Where is the property? Describe the praperty Value

 

Owner’s Name $

 

Numb Street

 

Number Street

 

 

 

City State ZIP Code

 

State ZP Code

Give Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or iocal statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

® Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardiess of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

BE No

C) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 47 of 53

Debtor 1 Cacals i Rrelwe lv Dd = Case number (¢ snow,

First Name ee Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

Bi no

U) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmentai law? include settlements and orders.

fr
Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
Case title
Court Name Q Pending
QO On appeal
Number Street Q Concluded
Case number ty aP
crane Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QC) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
O Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
(2 An officer, director, or managing executive of a corporation

(J An owner of at least 5% of the voting or equity securities of a corporation

i No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN: ML
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer identification number

 

Business Name Do not include Social Security number or ITIN.

 

 

 

BIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To __
City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 48 of 53

Debtor 1 Case number # known,
First Name Middle Name Last Narne

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business.

 

Business Name

 

 

EIN;
Nu Street Name of accountant or bookkeeper Dates business existed
From To

 

City State  ZP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Inciude all financial
institutions, creditors, or other parties.

oO
C Yes. Fill in the details below.

Date issued

 

Name MM /DDIYYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Signature of Debtor 2

Date osre30 Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
fe
Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

(J Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Deciaration, and Signature (Official Form 119).

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 49 of 53

Fill in this information to identify your case:

Debtor 1 snl UN Rahelle ues

FirstName ,_/ 1e— - Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

a , . + “
United States Bankruptcy Court for the: | \\ i dd le District of FE Ac. a QL

Case number (J Check if this is an
{if known) amended filing

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12s

 

If you are an individual filing under chapter 7, you must fill out this form if:

™@ creditors have claims secured by your property, or

™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Cr editors 7 : CJ Surrender the property. tl No

name: Moraga n (cee Pani property ; ,

LJ Reiain the property and redeem it. “Srres
Descripti f ‘ ‘he
oroperty ° HS | dX AGHA PA W) J () Retain the property and enter into a
Reaffirmation Agreement.

securing debt: / Ga] L
B rack enteo NY, eI FAQOF7 al the rep and [explain]: l, Vee

UA Lk, i b's —4- Oty) te hemp :

Creditor’s (J Surrender the property. QINo

 

 

name:
- (2 Retain the property and redeem it. Cl ves
oropetty of 3 Retain the property and enter into a
securing debt: Reaffirmation Agreement.
L} Retain the property and [explain]:
Creditors (J Surrender the property. LI No
: ; (C1 Retain the property and redeem it. (3 ves
covery of C] Retain the Property and enter into a
securing debt: Reaffirmation Agreement.
(Cl Retain the property and [explain]:
rreditons C} Surrender the property. CI No
: (J Retain the property and redeem it. LJ Yes
oropery of (2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.

( Retain the property and [explain]:

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 50 of 53

Debtor 4 Cact, Rale (Wo Voy Case number (if known)

First Name ddle Name Last Narie
.

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases thal are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 14 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: C} No
¥'

Description of leased U Yes

property:

Lessor's name: CI No

Description of leased LI Yes

property:

Lessor’s name: OiNo

Description of feased Q ves

property:

Lessor’s name: Ci No
OD ves

Description of leased

property:

Lessor's name: OC) No
C] Yes

Description of leased

property:

Lessors name: CJ No

ao QD Yes

Description of leased

property:

Lessor's name: O) No
CJ Yes

Description of leased
property:

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 
  

x

Signature of Debtor 2

 

Signature of Debtor 4

Date [2 O72 L020 Date
MM / ioY¥yyy MM/ DD! YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 51 of 53

Fill in this information to identify your case:

¥ en oc Ayetle. Due aye
<J ‘asi Non

Check one box only as directed in this form and in

Form 1224-1Supp:

 

Debtor 1

ie
Pirst Nat

4 4. There is no presumption of abuse.
Debtor 2
(Spouse, if filing) First Name Middle Name Lasl Name CJ 2. The calculation to determine if a presumption of

Ay 1 oo. Sk - abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Wu dally \ i District of FLO. dO Means Test Calculation (Official Form 122A-2).

Case number LJ 3. The Means Test does not apply now because of
(Hf known) qualified military service but it could apply later.

 

 

 

(J Check if this is an amended filing

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly income 04/20

Be as complete and accurate as possible. If tvo married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the tep of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

ww Not married. Fill out Column A, lines 2-11.
C} Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

(J Married and your spouse is NOT filing with you. You and your spouse are:
Q Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B, By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(6\(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any incorne amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any fine, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
’ non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions
: (before all payroll deductions). $e 5
| 3. Alimony and maintenance payments. Do not include payments from a spouse if ?
Column B is fifled in. $ ( } $

: 4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

 

5. Net income from operating a business, profession, Debtor 1 Debtor 2

 

 

or farm

Gross receipts (before alt deductions) SCO SL

Ordinary and necessary operating expenses -§$ ~§

Net monthly income from a business, profession, orfarm = ¢ 3 yoPyy $ $
- 6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions} S$ tC(iSS

Ordinary and necessary operating expenses -$ -$

Net monthly income from rental or other real property $ $ roPy $

7. Interest, dividends, and royalties

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 52 of 53

‘|
Debtor 4 ( C wo) uty Re che \ly >. VASE S Case number (f known
FirstName ~ we ame Last Name

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

. 8. Unemployment compensation $ $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: oe

 

FOP YOU 0... cece eee seteseneeeeeeeneeeene seeeeees $
FOr YOUF SPOUSE ooo ceeeeenesecsaseeresecsereeessesotereenetere

: 9. Pension or retirement income. Do not include any amount received that was 4
benefit under the Social Security Act, Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the

United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it

on
does not exceed the amount of retired pay to which you would otherwise be entitled if + 7 7 4
retired under any provision of title 10 other than chapter 61 of that title. $ thSS

10. Income from ail other sources not listed above. Specify the source and amount. Do

not include any benefits received under the Social Security Act; payments made under
the Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
against humanity, or international or domestic terrorism; or compensation, pension,
pay, annuity, or allowance paid by the United States Government in connection with a
disability, combat-related injury or disability, or death of a member of the uniformed
services. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

$
Total amounts from separate pages, if any. +¢ +3
_
: 11, Calculate your total current monthly income. Add lines 2 through 10 for each : L _ 4 oh
column. Then add the total for Column A to the total for Column 8. sy Y a ae 2 tg a tp
“ : ~ Total current
: monthly income
Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps: /
12a. Copy your total current monthly income from Hine 11.0 ee cece eenecnconnsaee teens aeeeenenensenseen Copylineithere = §$ 3, t t qa ay
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. : $ i} t j @ l 4, 1a
» 13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. FORA
Fill in the number of people in your household. |
Fill in the median family income for your state and size of househald. seeesceneeeeneeneceesceapeseeesear arsed sneecuranenese senenseneseensnserenss 13. $ D267

 

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

_ 14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2

14b. C2 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2,
Go to Part 3 and fill out Form 122A-2.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 
Case 8:20-bk-09292-MGW Doc1 Filed 12/22/20 Page 53 of 53

First Name me Lasi Name

Sign Below

By a here, t declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

oa
roel wan KI Ay — x

. A
Debtor 1 L ica ly aw Wee he [he | uy Case number (# xnown,

 

Signature of Dgbtor 4 Signature of Debtor 2
Date I On OR 2670 Date
MM/ DD /YYYY MM/ DD /IYYYY

If you checked line 144, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A~-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 3
